In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00283-CV
      ___________________________

             IN RE J.J., Relator




              Original Proceeding
 89th District Court of Wichita County, Texas
    Trial Court No. DC-89-FM2021-0387


     Before Walker, Kerr and Bassel, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: July 21, 2022




                                          2